Case 0:19-cv-61295-RKA Document 5 Entered on FLSD Docket 06/20/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-61295-CIV-ALTMAN/Hunt


 GUISSELL CECILIA HEALD,

        Plaintiff,

 v.

 PRIMARY CARE PHYSICIANS OF HOLLYWOOD. P.L.
 and MOISES ISSA,

       Defendants.
 _________________________________________/

 ORDER IN ACTIONS BROUGHT UNDER THE FAIR LABOR STANDARDS ACT

        THIS MATTER came before the Court upon a sua sponte review of the record. The

 Complaint in this action alleges violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et

 seq., (“FLSA”). To assist the Court in the management of this case, and in an effort to foster

 early and cost-effective resolution, the parties are ORDERED to comply with the following

 procedures:

        1.      Under Rule 8 of the Federal Rules of Civil Procedure, a plaintiff is required to

 make a “short and plain statement of the claim.” While this Rule places only a light burden on a

 plaintiff, the Court hereby requires complaints filed under the FLSA to include, at a minimum, a

 statement setting forth the following with respect to each Plaintiff(s):

                a.      An initial estimate of the total amount of alleged unpaid wages;

                b.      A preliminary calculation of such wages;

                c.      The approximate period during which the alleged FLSA violations
                        occurred; and

                d.      The nature of the wages (e.g., overtime or straight time).
Case 0:19-cv-61295-RKA Document 5 Entered on FLSD Docket 06/20/2019 Page 2 of 3



 By July 15, 2019, the Plaintiff shall file a “Statement of Claim” (and, if the Complaint does not

 contain the foregoing information, an amended complaint that conforms to these requirements).

 The Plaintiff shall then promptly serve a copy of this Order, the Statement of Claim, and copies

 of all supporting documents (including time sheets, pay stubs, etc.) upon counsel for the

 Defendant(s).

        2.       Within twenty (20) days of being served with the Plaintiff’s Statement of Claim,

 the Defendant(s) shall file a “Response to the Plaintiff’s Statement of Claim,” setting forth in

 detail any defenses the Defendant(s) may raise to the Plaintiff’s claim(s) and serve on the

 Plaintiff copies of all supporting documents.

        3.       This matter is hereby REFERRED to United States Magistrate Judge Patrick M.

 Hunt for a settlement conference, which shall be held within thirty (30) days of the Defendant’s

 Response to the Plaintiff’s Statement of Claim. Counsel for all parties shall confer and then

 contact Magistrate Judge Brannon’s Chambers prior to the due date for the Defendant’s

 Response. Except as provided under Local Rule 16.2(e), the appearance of counsel and each

 party, or representatives of each party with full authority to enter into a full and complete

 settlement, is mandatory. Appearances shall be in person; telephonic appearances are

 prohibited absent a court order. All discussions, representations, and statements made at the

 settlement conference shall be confidential and privileged. If the case is settled at the settlement

 conference, counsel shall notify the Court by filing a notice of settlement, signed by counsel of

 record, within seven days of the settlement conference.

        4.       If the settlement conference is unsuccessful, all parties shall participate in a

 subsequent mediation, which will take place in accordance with the deadlines set forth in the

 Court’s Scheduling Order.
Case 0:19-cv-61295-RKA Document 5 Entered on FLSD Docket 06/20/2019 Page 3 of 3



        5.      Failure to comply with ANY of these procedures may result in the imposition of

 appropriate sanctions, including the dismissal of this action or the entry of default.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 19th day of June 2019.




                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
